Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art pertinent to the applicants disclosure
	Nguyen (US 2013/0235721) shows a node measuring a link quality in order to determine if a contention window needs to be resized, and initiating a retry data transmission based on the determined CW.
	Un (US 2018/0175975) shows that a base station can measure the intensity of a signal received and compare it to a threshold in order to determine if a change in the size of a contention window is necessary. Based on the CW change, data is transmitted [0163].

Response to Arguments
Applicant's arguments filed 10/19/20 have been fully considered but they are not persuasive. 

Applicants remarks: On page 11 of the applicants remarks, the applicant argued with respect to claims 1 and 27:
“That is, the Office Action has highlighted that Yeramalli uses these different parameters for determining how to adjust a contention window. Although Yeramalli does discuss different parameters, including “a signal-to-noise ratio,” these parameters are used to determine the contention window adjustment value, and the Office Action has not shown that the parameters are used for a determination related to “initiating the data transmission” as recited in the amended independent claim 1. Accordingly, the Office Action has not shown that Yeramalli teaches or suggests “measuring a signal to noise quality metric associated with the received message; and initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response threshold,” as recited in amended independent claim 1 (emphasis added)”.
Examiners response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art. Yeramalli shows a number of steps that occur prior to the transmission in step 455 of Fig 4. Given the broadest reasonable interpretation, these steps (steps 435-450) configure the BS for the transmission that occurs in step 455, where such a configuration is interpreted as an initiation. As argued by the applicant, one of these steps (435-450) is determining the contention window adjustment value, which is used to determine a contention window. The transmission that occurs in step 455 is based on the determination of the contention window, so the step of determining the contention window is initiation for step 455 (See [0109]-[0110]).
The purpose of a contention window is to avoid collision. The contention window is a period of backoff which allows the next data transmission to be transmitted after the period is over without collision. It should be clear to one of ordinary skill in the art that the defining of the contention window is an initiation of the next transmission, since at the expiration of this window data transmission occurs. 
Applicants remarks: The applicant argued on pages 12-13 of the applicants remarks that:
“The Office Action alleges that step S275-B of FIG. 9 includes that the “BS measures transmission quality of the response sent from the UE.” Office Action, p. 11. However, the “transmission quality” is measured for “at least one beam used for the uplink transmission between the UE and the BS.” Wei ]} [0105], That is, the measurements are performed to determine a transmission quality of on-going communications between the UE and the BS (e.g., “the uplink transmission”). As such, these transmission quality measurements are not used for “initiating the data transmission,” as recited in independent claim 1. Thus, as acknowledged by the Office Action, Wei does not teach or suggest “measuring a signal to noise quality metric associated with the received message; and initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response thresholds recited in amended independent claim 1 (emphasis added).

Instead, the Office Action relies on Yoo as allegedly teaching “initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response threshold,” as recited in independent claim 1. See Office Action, p. 12. Yoo is generally directed to “measuring a received signal strength during a measurement period in an unlicensed band; determining a channel occupation status by comparing the measured signal strength with a predetermined threshold; and reporting information indicating the channel occupation status to a base station.” Yoo, Abstract. At the portions cited by the Office Action, Yoo discusses a base station calculating a channel occupation status and either increasing a size of a contention window or reducing or initializing a size of the contention window based on the channel occupation status. See id.    [0113]—[0114]. However, similar to arguments presented above for

Yeramalli, the channel occupation status is again being used to adjust a contention window size and not for “initiating the data transmission.”

While FIG. 6 of Yoo shows a base station performing communications after the channel occupation status calculation, as indicated by the Office Action (see Office Action, p. 12), the channel occupation status calculation is not used to “initiate [any] data transmission.” The calculations are merely used to adjust the contention window, and while communications occur after the calculations are performed, the calculations are not used to determine to “initiate the data transmission” as recited. As such, Yoo does not teach or suggest “initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response thresholds recited in amended independent claim 1 (emphasis added).”
Examiners response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation is taught by the cited art.
d.	Examiners response: To simplify matters, Wei (US 20170230849)   in view of Yoo (US 2017/0048916) is no longer being relied on to reject claims 1 and 27, however an example of how the combination would address the claim limitation is provided below. 
The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation are taught by the cited art. The steps the occur prior to data transmission that set up the data transmission, such as determining the CW size in s630 of Fig 6 (Yoo), are considered a form of initiation. As can be seen in Fig 6 of Yoo, step S630 allows for communication (data transmission) that occurs in S640, based on the CW size that is obtained in step S630. Given broadest reasonable interpretation, steps 630 initiates the communication that occurs in S640.
e.	Applicants remarks: The applicant argued on pages 13-14 of the applicants remark that:
“Further, the Office Action contends that “it would be obvious to one of ordinary skill in the art... to modify the measurement procedure of Wei, to include the procedure for changing the contention window size as taught by Yoo, since such a modification would enhance performance according to the abstract of Yoo.” Office Action, p. 12. However, rejections for obviousness cannot be sustained by mere conclusory statements; rather, the Office must articulate its reasoning with rational underpinnings to support the legal conclusion of obviousness. See MPEP § 2141(111) (citing KSR Int 7, Co. v. Teleflex, Inc., 550 U.S. at 418, 82 USPQ2d at 396 (2007)).

In this case, the Office Action does not provide any explicit analysis to support a conclusion of obviousness of independent claim 1 based on the combination of Wei and Yoo.

For example, the alleged motivation to combine Wei and Yoo based on the enhancement of performance is a broad and ambiguous motivation with no ties to how a person of ordinary skill in the art would modify Wei in light of Yoo nor why a person of ordinary skill in the art would

Reply to Office Action dated July 22, 2020 modify Wei in light of Yoo. The Office Action does not show how a person of ordinary skill in the art would find it obvious to combine Wei and Yoo outside of that the “modification would enhance performance,” but enhancing performance could encompass a plethora of different ideas and operations. Similarly, the Office Action fails to otherwise establish that the asserted combination of Wei and Yoo—even if it were made—would teach or suggest the features recited in independent claim 1. Indeed, “USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered.” MPEP § 2103(I)(C) (citingDiamond v. Diehr, 450 U.S. 175, 188 89, 209 USPQ 1, 9 (1981)). Accordingly, for at least these reasons, the Office Action has not shown that a person having ordinary skill in the art would arrive at all of the features of independent claim independent claim 1 by any combination of Wei and Yoo.”
f.	Examiners response: The examiner maintains that the claimed limitations understood within its broadest reasonable interpretation are taught by the cited art. In particular, it would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the measurements that are monitored by Wei, since Yoo shows that such measurements can be used to reduce overhead [0027] and resolve a hidden node problsm [0028].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 14, 19, 27, 28, 29  are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 2016/0345326) in view of Gu US (20160037557).
Regarding claim 1, Yeramalli  teaches:
A method for wireless communication at a transmitter, comprising:
identifying a contention window comprising a first set of time-frequency resources (Fig 4 and [0099] notice 420 CCA is based on contention window);
transmitting, to a receiver after the contention window expires, a message for initiation of a data transmission (Fig 4 shows a transmission after CCA, notice 425 occurs after 420);
(Fig 4 430 shows receiving a ack/nack in response to the transmission that occurred in 425); 
measuring a signal to noise quality metric associated with the received message (abstract shows the BS determining a parameter such as signal to noise ratio; [0101] shows that the BS determines whether a PUCCH has been successfully decoded; [0101]-[0102] also shows that the number of ACK/NACK is measured and can be used to adjust a contention window size); and 
initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response threshold (Fig 4 shows using the parameter to calculate CW and based on the CW, transmitting in step 455; abstract shows the BS determining a parameter such as signal to noise ratio; Fig 4, notice data transmission in 455 occurs after it is determined that a percentage or number of ACKs are received such as described in [0108]; [0088] shows that the percentage of ACKs is compared to threshold for determining a window adaption and eventually transmitting after the adapted window).
	Yeramalli does not specifically disclose the message is a request for initiation of data transmission.
	Gu Teaches the message is a request for initiation of data transmission (Fig 6 shows RTS transmitted from AP after CW, and a CTS being transmitted from the station in response. Data is then transmitted from the AP when a successful reception of the CTS).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the messaging of Yeramalli, with a request message such as the RTS message as disclosed by Gu, since such a modification would prevent collision between frames and also prevent degrading of the system according to [0008].
	
Regarding claim 2, the combined teachings of Yeramalli and Gu teaches:
receiving one or more acknowledgment messages from the receiver within a transmission time interval based at least in part on initiating the data transmission (Yeramalli: [0069] shows that an expected HARQ feedback is not received; and [0080] shows an observation period for receiving ack/nacks).

Regarding claim 4, 28, the combined teachings of Yeramalli and Gu teaches:
setting the contention window to the first set of time-frequency resources based at least in part on receiving satisfactory one or more acknowledgement messages from the receiver within a transmission time interval, the satisfactory one or more acknowledgement messages comprising an indication that an amount of code blocks for the initiated data transmission have been correctly checked within the transmission time interval (Yeramalli [0080] shows contention window size is a function of the number of ACKs/NACKs receiving within an observation period[ 0088\] shows that one of the factors can be a percentage of correctly received ACKs; [0093] shows successful or unsuccessful decoding may be used for window adaption).
	The combined teachings of Yeramalli and Gu does not specifically teach measuring a signal to noise quality metric (although [0091 of Yeramalli clearly shows that SINR is detected and reported to a BS).
	Wei teaches measuring a signal to noise quality metric (Fig 9 S725-B notice that BS measures transmission quality of the response sent from the UE; [0100] shows SNR threshold; [0077]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Wei, since such a modification would improve communication.

Regarding claim 5, the combined teachings of Yeramalli and Gu teaches:
wherein the message from the receiver is based at least in part on a measurement of an additional signal to noise quality metric associated with the request message (Yeramalli: [0087] shows CQI and [0088] shows a percentage of ACKs being received which can be considered a quality metric; Fig 18 shows a first parameter in 1805 and a second parameter in 1820, any of which can be considered “additional”).

Regarding claim 6, 29, the combined teachings of Yeramalli and Gu teaches:
determining, based at least in part on measuring the signal quality metric, a second contention window comprising a second set of time-frequency resources that are different from the first set of time-frequency resources (Yeramalli: Fig 4 notice 435-450 which shows adjusting the CW to a second CW which is implemented in 450).

Regarding claim 7, the combined teachings of Yeramalli and Gu teaches:
wherein a first size of the contention window and a second size of the second contention window are the same, the method further comprising:
determining that one or more acknowledgement messages received from the receiver within a transmission time interval are satisfactory, the satisfactory one or more acknowledgement messages comprising an indication that an amount of code blocks for the initiated data transmission have been correctly checked within the transmission time interval wherein determining the second contention window is based at least in part on determining that the satisfactory one or more acknowledgement messages have been received (Yeramalli: [0087] shows the contention window size being reset if a percentage of received ACKs are received within an observation period; [0093] shows successful or unsuccessful decoding may be used for window adaption); and
(Fig 4, shows a second transmission 455, which can be considered an additional request when combined with the RTS described in Gu).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 9, the combined teachings of Yeramalli and Gu teaches:
determining that one or more acknowledgement messages received from the receiver within a transmission time interval are not satisfactory, the not satisfactory one or more acknowledgement messages comprising an indication that an amount of code blocks for the initiated data transmission have not been correctly checked within the transmission time interval, wherein determining the second contention window is based at least in part on determining that the not satisfactory one or more acknowledgment messages have been received from the receiver (Yeramalli [0086] shows that when the UE reports all NACKs the contention window size is increased; [0093] shows successful or unsuccessful decoding may be used for window adaption).

Regarding claim 10, the combined teachings of Yeramalli and Gu teaches:
wherein the second set of time-frequency resources comprises a second number of time resources, the second number of time resources being greater than a first number of time resources in the first set of time-frequency resources (Yeramalli: [0086] shows increasing the contention window size).

Regarding claim 14, the combined teachings of Yeramalli and Gu teaches:
(Yeramalli and Gu teach multiple UEs connected the BS/AP, where multiple UEs can receive downlink transmission via PDSCH specified in Yeramalli at various times).

Regarding claim 19, the combined teachings of Yeramalli and Gu teaches:
further comprising: measuring the signal to noise quality metric associated with the received message independent of an energy detection associated with the receiver (Yeramalli: [0088] shows that the percentage of ACKs is compared to a threshold, where such a percentage can be considered a signal quality metric).

Regarding claim 27, Claim 27 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 27 is directed towards the apparatus that corresponds to the method of claim 1.

Claims 3, 8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 2016/0345326) in view of Gu US (20160037557), in further view of Yoo (US 2017/0048916).
Regarding claim 3, the combined teachings of Yeramalli and Gu does not specifically teach wherein receiving a message from the receiver in response to the request message further comprises: waiting for the message from the receiver at a time indicated in the request message.
Yoo teaches wherein receiving a message from the receiver in response to the request message further comprises: waiting for the message from the receiver at a time indicated in the request message ([0087] shows that the request message may contain measurement period, threshold etc.).


Regarding claim 8, the combined teachings of Yeramalli and Gu teaches:
wherein determining the second contention window is based at least in part on determining that the signal to noise quality metric measurement does not exceed the response threshold or that the transmitter failed to receive the message (Yeramalli: [0088] shows that the percentage of ACKs is compared to a threshold).
	The combined teachings does not specifically disclose determining that the signal to noise quality metric measurement does not exceed the response threshold or that the transmitter failed to receive the message from the receiver based at least in part on a time indicated in the request message.
Yoo teaches determining that the signal to noise quality metric measurement does not exceed the response threshold or that the transmitter failed to receive the message from the receiver based at least in part on a time indicated in the request message ([0087] shows that the request message may contain measurement period, threshold etc. [0110] shows the base station may change the CW based on information indicating the channel occupation status such as when the occupation status is not less than a threshold, where the occupation status is determined using information such as the measurement period indicated in the request message of [0087]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yoo, since such a modification would enhance performance according to the abstract of Yoo.

Regarding claim 15, the combined teachings of Yeramalli and Gu does not specifically teach wherein the request message comprises an indication of the response threshold, an identification of the receiver, or a combination thereof.
Yoo teaches wherein the request message comprises an indication of the response threshold, an identification of the receiver, or a combination thereof ([0087] shows that a threshold can be included in the first message).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yoo, since such a modification would enhance performance according to the abstract of Yoo.

Regarding claim 16, the combined teachings of Yeramalli and Gu teaches:
wherein the request message comprises one length of a transmission time interval (Yeramalli [0126 shows variable TTI; also an obvious design choice; also Fig 6 of Gu, clearly shows that the RTS covers an interval, where such an interval can be broadly considered a TTI).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 17, the combined teachings do not specifically teach:
wherein the request message is transmitted on a physical downlink control channel.
Yoo teaches wherein the request message is transmitted on a physical downlink control channel ([0086] shows that the first message is transmitted to the UE through PDCCH).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yoo, since such a modification would enhance performance according to the abstract of Yoo.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 2016/0345326) in view of Gu US (20160037557), in further view of Yeramalli-2 (US 2016/0057770)
Regarding claim 11, the combined teachings of Yeramalli and Gu does not specifically teach:
further comprising: determining that the second set of time-frequency resources has not reached a maximum contention window time value; and determining a third contention window comprising a third set of times frequency resources with a third number of time resources that is greater than the second number of time resources of the second set of time-frequency resources based at least in part on determining that the second set of time-frequency resources has not reached the maximum contention window time value.
Yeramalli-2 teaches further comprising: determining that the second set of time-frequency resources has not reached a maximum contention window time value; and determining a third contention window comprising a third set of times frequency resources with a third number of time resources that is greater than the second number of time resources of the second set of time-frequency resources based at least in part on determining that the second set of time-frequency resources has not reached the maximum contention window time value ([0008] shows that an AP may continue to increase the contention window size until a maximum contention window size is reached).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Yeramalli-2, since such a modification would alleviate collision.
 
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 2016/0345326) in view of Gu US (20160037557), in further view of Ko et al. (US 2017/0257863)
Regarding claim 18, the combined teachings do not specifically disclose wherein the request message comprises an indication of time-frequency resources for the data transmission.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Ko, since such a modification would enhance communication and prevent collisions.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli et al. (US 2016/0345326) in view of Gu US (20160037557), in further view of Wei (US 2017/0230849). 
Regarding claim 20, the combined teachings do not specifically teach wherein the signal to noise quality metric associated with the received message comprises a signal-to-noise ratio or a signal-to-interference-plus-noise ratio associated with the received message (Although Yeramalli clearly shows abstract shows the BS determining a parameter such as signal to noise ratio).
 Wei teaches wherein the signal quality metric associated with the received message comprises a signal-to-noise ratio or a signal-to-interference-plus-noise ratio associated with the received message (Fig 9 S725-B notice that BS measures transmission quality of the response sent from the UE; [0100] shows SNR threshold; [0077]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Wei, since such a modification would improve communication.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 20170230849)  and Yoo (US 2017/0048916) are closely related and address the claims as shown below:
Regarding claim 1 and 27, Wei teaches:
A method for wireless communication at a transmitter, comprising:
transmitting, to a receiver a request message to request initiation of a data transmission (Fig 9 S725-A shows BS sending SRS trigger to UE);
receiving a message from the receiver in response to the request message (Fig 9 S725-B notice that in response to the trigger, UE sends uplink SRS); 
measuring a signal to noise quality metric associated with the received message (Fig 9 S725-B notice that BS measures transmission quality of the response sent from the UE); and 
	Wei does not specifically disclose identifying a contention window comprising a first set of time-frequency resources; transmitting after a contention window expires; and initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal quality metric measurement associated with the received message exceeds a response threshold.
Yoo teaches identifying a contention window comprising a first set of time-frequency resources ([0115] shows a contention window shows transmitting during a contention window according to backoff operation); 
transmitting after a contention window expires ([0115] shows a contention window shows transmitting during a contention window according to backoff operation); and 
initiating the data transmission in a shared frequency spectrum band based at least in part on whether the signal to noise quality metric measurement associated with the received message exceeds a response threshold ([0113]-[0114] shows BS making calculation of the change of the occupation status that can be compared to a threshold and fig 6 S640 shows performing communication after the calculation).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the measurement procedure of Wei, to include the .

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411